DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15, 16, 18, 21, 22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Elhawary (2017/0347965).
Regarding Claim 15: Elhawary teaches a non-transitory computer-readable storage medium having stored thereon executable instructions (paragraph [0105]) that, as a result of being executed by one or more processors (paragraph [0105]) of a computer system, cause the computer system (paragraph [0105]) to at least: obtain a set of sensor data (from 190a and 190b) from a belt (fig. 1) worn by a subject (paragraph [0030]), the sensor data describing a force applied to a strap of the belt (paragraph [0030] and [0037], describing the sensor located in a strap); process the sensor data to identify a set of activities performed by the subject (paragraph [0045]); generate a measure based at least in part on the set of activities (paragraph [0037]); cause the measure to be displayed (paragraph [0080]); and determine, based at least in part on the sensor data, that a lifting operation was performed by the subject (paragraph [0036]).
Regarding Claim 16: Elhawary teaches the computer-executable instructions further comprise instructions (paragraph [0105]) that, as a result of being executed by the one or more processors (paragraph [0105]), cause the computer system to send a signal to the belt that causes the belt to provide an indication to the subject (paragraph [0030]).
Regarding Claim 18: Elhawary teaches the executable instructions further comprise instructions (paragraph [0105]) that, as a result of being executed by the one or more processors (paragraph [0105]), cause the computer system to determine that the subject has performed an activity by applying Correlation-based Feature Selection to the set of sensor data (paragraphs [0055] and [0095]).
Regarding Claim 21: Elhawary teaches the executable instructions further comprise instructions (paragraph [0105]) that, as a result of being executed by the one or more processors (paragraph [0105]), cause the computer system to: generate a report in HTML format based at least in part on the measure (paragraph [0113]); and provide the report in response to a request received from a web browser (paragraph [0063]).
Regarding Claim 22: Elhawary teaches the report is a driving report, a safety report, or a productivity report (paragraphs [0028] and [0063]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary (2017/0347965) as applied to the claims above, and further in view of Schoner (2013/0314210).
Regarding Claim 17: Elhawary lacks a specific teaching of the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: obtain information that describes plurality of movements and movement directions; determine a path of motion traveled by the subject based at least in part on the plurality of movements and movement directions; and cause the path of motion to be displayed.
Schoner teaches the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system (paragraph [0030) to: obtain information that describes plurality of movements and movement directions (paragraph [0030); determine a path of motion traveled by the subject based at least in part on the plurality of movements and movement directions (paragraph [0027); and cause the path of motion to be displayed (paragraph [0027).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Elhawary (‘965) by having the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: obtain information that describes plurality of movements and movement directions; determine a path of motion traveled by the subject based at least in part on the plurality of movements and movement directions; and cause the path of motion to be displayed as disclosed by Schoner in order to allow for the system to properly track the movements of the user in order to determine the safety of the user and the apparatus which in turn decreases the chances of harm or damage to the user or the apparatus.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elhawary (2017/0347965) as applied to the claims above, and further in view of Elhawary (2017/0245806).
Regarding Claim 19: Elhawary (‘965) lacks a specific teaching of the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine, based at least in part on the sensor data, that the subject is driving; and determine, based at least in part on the sensor data, a measure of risk associated with a driving activity of the subject.
Elhawary (‘806) teaches the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system (paragraph [0126]) to: determine, based at least in part on the sensor data, that the subject is driving (paragraph [0126]); and determine, based at least in part on the sensor data, a measure of risk associated with a driving activity of the subject (paragraph [0164]).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Elhawary (‘965) by having the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine, based at least in part on the sensor data, that the subject is driving; and determine, based at least in part on the sensor data, a measure of risk associated with a driving activity of the subject as disclosed by Elhawary (‘806) in order to allow the user proper feedback while using the apparatus which in turn could result in the overall safety of the user and the apparatus as a whole decreasing the chances of harm or damage to the user, the apparatus, or the vehicle being driven.
Regarding Claim 20: Elhawary (‘965) lacks a specific teaching of the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine that an unsafe driving event has occurred; and transmit an indication of the unsafe driving event to the belt.
Elhawary (‘806) teaches the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system (paragraph [0126] and [0164]) to: determine that an unsafe driving event has occurred (paragraph [0126] and [0164]); and transmit an indication of the unsafe driving event to the belt (paragraph [0165]).
It would have been obvious the one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Elhawary (‘965) by having the executable instructions further comprise instructions that, as a result of being executed by the one or more processors, cause the computer system to: determine that an unsafe driving event has occurred; and transmit an indication of the unsafe driving event to the belt as disclosed by Elhawary (‘806) in order to allow the user proper feedback while using the apparatus which in turn could result in the overall safety of the user and the apparatus as a whole decreasing the chances of damage to the user, the apparatus, or the vehicle being driven.

Allowable Subject Matter
Claims 23-26 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 23-26 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the independent claim 23, wherein dependent claims 24-26 are considered to be allowable at least for the same reasons as the independent claim 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments
Applicant’s arguments with respect to claim(s) 15-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841